DETAILED ACTION
1.	Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 3/31/2021 is considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10969923 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-18 are anticipated by claims 1-18 of U.S. Patent No. 10969923 B2.

Claim 1 is anticipated by claim 1 of U.S. Patent No. 10969923 B2.
Claim 2 is anticipated by claim 2 of U.S. Patent No. 10969923 B2.
Claim 3 is anticipated by claim 1 of U.S. Patent No. 10969923 B2.
Claim 4 is anticipated by claim 3 of U.S. Patent No. 10969923 B2.
Claim 5 is anticipated by claim 4 of U.S. Patent No. 10969923 B2.
Claim 6 is anticipated by claim 5 of U.S. Patent No. 10969923 B2.

Claim 8 is anticipated by claim 7 of U.S. Patent No. 10969923 B2.
Claim 9 is anticipated by claim 8 of U.S. Patent No. 10969923 B2.
Claim 10 is anticipated by claim 9 of U.S. Patent No. 10969923 B2.
Claim 11 is anticipated by claim 10 of U.S. Patent No. 10969923 B2.
Claim 12 is anticipated by claim 111 of U.S. Patent No. 10969923 B2.
Claim 13 is anticipated by claim 12 of U.S. Patent No. 10969923 B2.
Claim 14 is anticipated by claim 13 of U.S. Patent No. 10969923 B2.
Claim 15 is anticipated by claim 14 of U.S. Patent No. 10969923 B2.
Claim 16 is anticipated by claim 15 of U.S. Patent No. 10969923 B2.
Claim 17 is anticipated by claim 16 of U.S. Patent No. 10969923 B2.
Claim 18 is anticipated by claim 17 of U.S. Patent No. 10969923 B2.

Allowable Subject Matter
5.	Claims 1-18 contain subject matter allowable over the prior art of record but remain rejected over Double Patenting, see above.
The prior art of record, alone or in combination fails to disclose the particulars of customising, via a web portal, the software application including customising functions of the end user graphical user interface for requesting information technology assistance for the end user device, the functions being customized for the end user device to include at least one customised button selectable by the end user, wherein the at least one customised button designates a specified service request for information technology assistance for the end user device; providing the software application to the end user device over the network and installing the software application on the end user device, the software application being a native application resident and executable on the end user device; executing, via the 

   Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173